BASCHAB, Judge,
concurring specially.
I agree with the result the majority reaches in this case. With respect to Part I of the majority opinion, I concur only with the portion holding that the trial judge properly refused to instruct on third-degree assault under the facts of this case. Although the element approach to lesser included offenses adopted in Schmuck, supra, might lead to more predictable results than the inherent relationship test, our legislature has not yet chosen to adopt that approach. Therefore, we are bound by the inherent relationship approach set forth in § 13A-1-9, Ala.Code 1975.